Exhibit 10.44

 

AMENDMENT NO. 2 TO

MARKETING AND DISTRIBUTION AGREEMENT

BETWEEN

VITAL IMAGES, INC.

AND

TOSHIBA MEDICAL SYSTEMS CORPORATION

 

THIS AMENDMENT NO. 2 TO MARKETING AND DISTRIBUTION AGREEMENT (the “Amendment”),
is made and entered into this 12th day of December, 2003 by and between Vital
Images, Inc., a Minnesota corporation having its principal place of business at
3300 Fernbrook Lane N., Suite 200, Plymouth, Minnesota 55447 USA (“Vital
Images”) and Toshiba Medical Systems Corporation, having its place of business
at 1385, Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan (“Toshiba”).

 

RECITALS:

 

WHEREAS, Vital Images and Toshiba Corporation, acting through its Medical
Systems Company, previously executed that certain Marketing and Distribution
Agreement (the “Agreement”) dated January 21, 2002, and effective October 1,
2001; and

 

WHEREAS, Vital Images and Toshiba Corporation previously executed that certain
Amendment No. 1 to Marketing and Distribution Agreement (the “First Amendment”)
dated January 9, 2003, and effective October 1, 2002; and

 

WHEREAS, Section 14 of the First Amendment provides that the term of the
Agreement would expire on September 30, 2003; and

 

WHEREAS, as of October 1, 2003, Toshiba succeeded to all of the Toshiba
Corporation’s medical equipment and system business including its rights and
obligations relating thereto, and Vital Images confirms such succession through
signing this Amendment; and

 

WHEREAS, Vital Images and Toshiba now desire to extend the term of the Agreement
to December 31, 2004 and amend certain terms of the Agreement retroactively
effective as of October 1, 2003 as set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                       Article 1 of the Agreement is hereby
amended by adding new Section 1.10, such new sections to read as follows:

 

--------------------------------------------------------------------------------


 

1.10                           Floating License.  “Floating License” shall mean
one software license for a Product which instead of being restricted to one (1)
access point (i.e., a computer workstation), can be used at more than one (1)
access point, provided that such use shall be restricted to one access point at
a time.

 

2.                                       Section 1.2 of the Agreement is hereby
restored to the original wording of Section 1.2 in the Agreement, and the
amended Section 1.2 as presented in Paragraph 2 of the First Amendment is hereby
rescinded.

 

3.                                       Section 2.2 of the Agreement is hereby
amended by deleting the last sentence of said Section 2.2.

 

4.                                       Section 3.1(c) of the Agreement is
hereby restored to the original wording of Section 3.1(c) in the Agreement, and
the amended Section 3.1(c) as presented in Paragraph 4 of the First Amendment is
hereby rescinded.

 

5.                                       Section 3.1(f) of the Agreement is
hereby amended by deleting said Section 3.1(f) and replacing it with the
following:

 

(f)                                    To maintain an adequately trained and
staffed sales and technical support group for the marketing and distribution of
the Products in the Territory, for the First Level Installation in the United
States, and for the First Level Installation  and First Level Maintenance
outside the United States.

 

6.                                       Section 3.3 of the Agreement is hereby
amended by adding the following new paragraph at the end of said Section 3.3:

 

In addition, upon written request of Toshiba and/or its Dealer Associates, Vital
Images agrees to grant to Toshiba and/or its Dealer Associates up to four (4)
royalty free software licenses, in total at any time, for the latest version of
the Products solely for use at four (4) mutually agreed-upon customer sites
(“National Show Sites”) in the Territory for purposes of referrals and business
development, provided that such customers do not already have software licenses
for the Products, and subject to the Terms and Conditions for the Demonstration
License attached hereto as Exhibit D.  Vital Images also agrees to provide
Toshiba and/or its Dealer Associates with such update or upgrade releases of the
Products as would be provided to their customers pursuant to Vital Images’
standard software maintenance program, free of charge, during the term of these
National Show Site licenses.  It is understood and agreed that the National Show
Sites are expected by Vital Images to become “clinical collaborators” pursuant
to Vital Images’ standard collaboration agreement.

 

7.                                       Section 3.6 of the Agreement is hereby
amended by deleting its first sentence and replacing it with the following:

 

Toshiba and its Dealer Associates assume full responsibility for all its own
costs and expenses incurred in carrying out its obligations under this
Agreement, including but not limited to all rents, salaries, commissions,
advertising,

 

2

--------------------------------------------------------------------------------


 

demonstrations, travel and accommodations; provided, however, Vital Images will
provide to Toshiba and its Dealer Associates at no charge training for (a) one
hundred (100) of Toshiba’s and the Dealer Associates’ sales and technical
support staff, and (b) two (2) of Toshiba America Medical Systems, Inc.’s
(“TAMS”) clinical managers, at Vital Images’ facilities or at any other
mutually-agreeable location, in the function, application, installation and the
First Level Maintenance of the Products and in the provision of assistance to
Vital Images in the Second Level Maintenance, provided, however, Toshiba or the
Dealer Associates shall pay the salaries and all transportation and living
expenses for its staff.

 

8.                                       Article 3 of the Agreement is hereby
amended by adding new Section 3.7, such new section to read as follows:

 

3.7                                 Clinical Support License. Upon written
request of Toshiba, Vital Images agrees to grant to Toshiba and/or its Dealer
Associates up to five (5) royalty free software licenses, in total at any time,
for the latest version of the Products solely for their own clinical support
uses, subject to the Terms and Conditions for the Demonstration License attached
hereto as Exhibit D.  Three (3) of the clinical support licenses shall be
available for use in the U.S., and two (2) of the clinical support licenses
shall be available for use outside the United States.  Vital Images also agrees
to provide Toshiba and/or its Dealer Associates with such update or upgrade
releases of the Products as would be provided to their customers pursuant to
Vital Images’ standard software maintenance program, free of charge, during the
term of these clinical support licenses.  Toshiba hereby acknowledges and agrees
that these licenses will be solely for the internal use of Toshiba and/or its
Dealer Associates and shall not be used at any time by or for their customers.

 

9.                                       Section 4.5 of the Agreement is hereby
amended by deleting the words “(excluding TMSJ)” in the second and third
sentences of the second paragraph.

 

10.                                 Section 5.2 of the Agreement is hereby
amended by deleting said Section 5.2 and replacing it with the following:

 

5.2                                 First Level Maintenance Service.  In
accordance with their technical ability, and based upon their prior experience
and training by Vital Images, Toshiba and/or the Dealer Associates shall use
their reasonable best efforts to provide the First Level Maintenance to
customers outside the United States.  Vital Images shall provide First Level
Maintenance to customers within the United States.  If Vital Images requests
on-site assistance from Toshiba or TAMS in the United States, such assistance
will be provided at a *% discount off of Toshiba’s or TAMS’ prevailing labor
rates.

 

--------------------------------------------------------------------------------

*                 The material has been omitted pursuant to a request for
confidential treatment and the material has been filed separately with the
Office of the Secretary of the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

11.                                 Section 6.1 of the Agreement is hereby
amended by adding the following new paragraph at the end of said Section 6.1:

 

In recognition of the purchase commitments made by Toshiba and its Dealer
Associates pursuant to Section 4.5 of this Agreement, Vital Images hereby
covenants and agrees that the transfer price charged to Toshiba and its Dealer
Associates for the Products shall at all times be lowest transfer price charged
by Vital Images to its vendors, unless a vendor makes purchase commitments in
excess of those made by Toshiba and its Dealer Associates.

 

12.                                 Section 8.1(c) of the Agreement is hereby
amended by deleting said Section 8.1(c) and replacing it with the following:

 

8.1(c)  Warranty Extension.  Replacement or correction of all or any part of the
Products does not extend the Warranty Period, which shall begin on the delivery
date.  Notwithstanding the foregoing, and notwithstanding Section 8.1(a) above,
in the event that the Products have been installed on a hardware platform which
has been recommended by Vital Images, and do not perform as a result of problems
with such hardware, the Warranty Period shall not commence until the date on
which all issues defined in the customer’s warranty claim have been resolved. 
Vital Images and its third party licensors expressly disclaim any commitment to
provide maintenance or support of the Products beyond the Warranty Period, in
the absence of entering into a separate software maintenance arrangement with
Vital Images and except to the extent stated in Section 5.1 for the 6-month post
warranty grace period. Furthermore, the Products are derived from and include
software from third party licensors, who make no warranty, express or implied,
regarding the Products, who disclaim any and all liability for the Products and
who will not undertake to provide any information or support regarding the
Products.

 

13.                                 Exhibit A to the Agreement, setting forth
the Products, is hereby amended and restated as set forth on attached Exhibit A
to this Amendment.

 

14.                                 Exhibit C to the Agreement, setting forth
the List of Dealer Associates, is hereby amended and restated as set forth on
attached Exhibit C to this Amendment.

 

15.                                 Exhibit E to the Agreement, setting forth
Product Prices, is hereby amended and restated as set forth on attached Exhibit
E to this Amendment.

 

16.                                 Exhibit F to the Agreement, setting forth
Product Commitments, is hereby amended and restated as set forth on attached
Exhibit F to this Amendment.

 

17.                                 Notwithstanding Section 14.1 of the
Agreement, setting forth the Term of the Agreement, this Amendment No. 2 shall
extend the Term of the Agreement until December 31, 2004.

 

18.                                 This Amendment shall take effect
retroactively as of October 1, 2003.

 

4

--------------------------------------------------------------------------------


 

19.                                 Vital Images hereby confirms and agrees to
Toshiba’s succession to all of Toshiba Corporation’s rights and obligations
under the Agreement, as amended by the First Amendment and this Amendment No. 2.

 

20.                                 Except as amended hereby, the Agreement, as
amended by the First Amendment, shall remain in full force and effect in
accordance with its original terms.  The amended portions of the Agreement shall
be read, wherever reasonable to do so, to be consistent with the portions not so
amended; provided that the amended portions shall be deemed to control and any
conflict shall be resolved in favor of such amended portions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
the day and year first above written.

 

VITAL IMAGES, INC.

TOSHIBA MEDICAL SYSTEMS
CORPORATION

 

 

 

 

BY

/S/ JAY D. MILLER

 

BY

/S/ KENICHI KOMATSU

 

 

 

Name

Jay D. Miller

 

Name

Kenichi Komatsu

 

 

 

Title

President & CEO

 

Title

Chief Technology Executive

 

6

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT


 

EXHIBIT A

PRODUCTS

 

 

Vitreaâ 2

 

VScoreÔ

 

VScore with EKG GateÔ

 

VScore with AutoGateÔ

 

3D ANGIOGRAPHY OPTION

 

CT Colonography Option

 

Automated Vessel Measurements Option

 

CT Perfusion Option

 

CT Cardiac Option with CFA

 

CT Cardiac Option with CFA and Peripheral Vessel Probe Option

 

Peripheral Vessel Probe Option

 

Fusion 7D Option™

 

ImageChecker LN 500 Option™

 

ImageChecker LN 1000 Option™

 

Upgrade from ImageChecker LN 500™  to ImageChecker LN 1000™

 

Bone Mineral Analysis Option

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT


 

EXHIBIT C

LIST OF DEALER ASSOCIATES

 

Company Name

 

MAIN COUNTRY

 

Address

*

 

*

 

*

 

--------------------------------------------------------------------------------

*                 The material has been omitted pursuant to a request for
confidential treatment and the material has been filed separately with the
Office of the Secretary of the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT


 

EXHIBIT E

PRODUCT PRICE LIST (EFFECTIVE FROM OCTOBER 1, 2003)

 

 

 

Platform Configuration
Required

 

Pricing

 

Annual Software
Maintenance Pricing

 

License

 

 

U.S.(1)

 

Non-U.S.(2)

 

U.S.

 

Non-U.S.

 

Vitrea â 2

 

Windows Platform

 

*

 

*

 

*

 

*

 

VScoreÔ option

 

Windows Platform

 

*

 

*

 

*

 

*

 

VScore with EKG GateÔ option

 

Windows Platform

 

*

 

*

 

*

 

*

 

VScore with AutoGateÔ option

 

Windows Platform

 

*

 

*

 

*

 

*

 

3D Angiography Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

CT Perfusion Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

CT Colongraphy Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

Automated Vessel Measurements Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

CT Cardiac Option with CFA

 

Windows Platform

 

*

 

*

 

*

 

*

 

CT Cardiac Option with CFA and Peripheral Vessel Probe Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

Peripheral Vessel Probe Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

Fusion 7D Option™

 

Windows Platform

 

*

 

*

 

*

 

*

 

ImageChecker LN 500 Option™

 

Windows Platform

 

*

 

*

 

*

 

*

 

ImageChecker LN 1000 Option™

 

Windows Platform

 

*

 

*

 

*

 

*

 

Upgrade from ImageChecker LN 500™  to ImageChecker LN 1000™

 

Windows Platform

 

*

 

*

 

*

 

*

 

Bone Mineral Analysis Option

 

Windows Platform

 

*

 

*

 

*

 

*

 

Floating License

 

 

 

$*, plus $* for each additional access point (3)(4)

 

$*, plus $* for each additional access point (4)

 

*

 

 

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)   Includes warranty pursuant to Section 8.1(a) of the Agreement, end user
training, and, subject to Section 3.6 of the Agreement, the Second Level
Installation.

 

(2)  Includes warranty pursuant to Section 8.1(a) of the Agreement, the CT
Colonography Option, the Automated Vessel Measurements Option, and, subject to
Section 3.6 of the Agreement, the Second Level Installation.

 

(3)  When TAMS is able to perform installation in the United States, the pricing
for each additional access point will decrease to $* for each additional access
point.

 

(4)   The charge for additional access points applies for each access point in
excess of the one (1) access point covered by the base Vitreaâ 2 Software
License.

 

ADDITIONAL MAINTENANCE PRICING (EFFECTIVE FROM OCTOBER 1, 2003)

 

 

 

Pricing

 

Maintenance Package

 

U.S.

 

Non-U.S.

 

Premium Maintenance Package

Includes 24x7 support, 4 hour on-site response, proactive support and
preventative maintenance

 

*

 

*

 

530 Memory Upgrade
(530 Systems Only)

 

*

 

*

 

ATI Graphics Upgrade
(530 and 650 Systems Only)

 

*

 

*

 

License Transfer Fee

 

*

 

*

 

Technology Refresh

Toshiba provides new hardware within 18-24 months of initial sale; Vital Images
provides configuration information and administration, and license transfer
(U.S. only)

 

*

 

*

 

 

--------------------------------------------------------------------------------

*                 The material has been omitted pursuant to a request for
confidential treatment and the material has been filed separately with the
Office of the Secretary of the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT


 

EXHIBIT F

PRODUCT COMMITMENTS

 

Toshiba and/or its Dealer Associates shall purchase from Vital Images during the
fifteen (15) month period ended December 31, 2004 the following Vitrea â 2
Software License minimums:

 

YEAR 1

 

 

 

Commitment

 

Cumulative Total

 

 

 

U.S.

 

Non-U.S.

 

U.S.

 

Non-U.S.

 

QUARTER 4  Oct. 1, 2003 - Dec. 31, 2003

 

*

 

*

 

*

 

*

 

 

YEAR 2

 

 

 

Commitment

 

Cumulative Total

 

 

 

U.S.

 

Non-U.S.

 

U.S.

 

Non-U.S.

 

QUARTER 1  Jan. 1, 2004 - Mar. 31, 2004

 

*

 

*

 

*

 

*

 

QUARTER 2  April 1, 2004 - June 30, 2004

 

*

 

*

 

*

 

*

 

QUARTER 3  July 1, 2004 - Sept. 30, 2004

 

*

 

*

 

*

 

*

 

QUARTER 4  Oct. 1, 2004 - Dec. 31, 2004

 

*

 

*

 

*

 

*

 

 

Any purchases made by Toshiba and/or its Dealer Associates pursuant to Sections
3.2 and 3.3 of this Agreement shall not be credited against the Commitment.

 

--------------------------------------------------------------------------------

*                 The material has been omitted pursuant to a request for
confidential treatment and the material has been filed separately with the
Office of the Secretary of the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------